Citation Nr: 1744921	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-48 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee traumatic arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for loss of left knee extension.

3.  Entitlement to an effective date prior to June 18, 2016 for the grant of a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to June 18, 2016 for the grant of Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to August 1945.  He is in receipt of a Silver Star medal, which denotes participation in combat.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In November 2012, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.

In February 2015, the Board, in pertinent part, denied the Veteran's claims of entitlement to disability ratings in excess of 10 percent for left knee traumatic arthritis and loss of extension of the left knee.  The Veteran appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  A January 2016 joint motion for remand (JMR) and Court Order vacated the Board's February 2015 decision in regard to these two issues, and remanded the claims to the Board for action consistent with the terms of the JMR.

In February 2016, the Board notified the Veteran that the VLJ who conducted the November 2012 hearing was not available to decide the appeal, and he had the right to another Board hearing.  In March 2016, the Veteran's representative indicated the Veteran does not want a new hearing before the Board.

In August 2016, the Board, in pertinent part, granted entitlement to a total disability rating based on individual unemployability (TDIU), and remanded the issues of entitlement to increased disability ratings for the service-connected left knee disabilities and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for further development.

In a September 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU and Dependents' Educational Assistance, both effective June 18, 2016.  The Veteran has perfected appeals as to the effective dates assigned for both awards, and thus those issues are currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of reasonable doubt, prior to March 4, 2010 the Veteran's traumatic arthritis of the left knee was manifested by pain and limitation of function which more nearly approximated limitation of flexion to 30 degrees.

2.  Affording the Veteran the benefit of reasonable doubt, prior to March 4, 2010 the Veteran's service-connected left knee disabilities were manifested by slight lateral instability.

3.  Prior to March 4, 2010, the preponderance of the competent and credible evidence indicates the Veteran's loss of extension of the left knee was manifested by limitation of extension to no more than 10 degrees.

4.  On March 4, 2010, the Veteran underwent a partial prosthetic replacement of his left knee joint.

5.  Affording the Veteran the benefit of reasonable doubt, since March 5, 2011 the chronic residuals of his partial prosthetic replacement of the left knee joint more nearly approximate severe painful motion and weakness in the left leg. 

6.  It was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities throughout the appeal period. 

7.  The Veteran's claim for basic eligibility to Dependents' Educational Assistance (DEA) benefits is derived from his claim for a TDIU and thus, both awards must share the same effective date.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for traumatic arthritis of the left knee prior to March 4, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a separate disability rating of 10 percent, but no higher, for lateral instability of the left knee prior to March 4, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a disability rating in excess of 10 percent for loss of extension of the left knee prior to March 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

4.  The criteria for a disability rating of 100 percent for a partial left knee replacement have been met from March 4, 2010, with a 60 percent rating being assigned from March 5, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

5.  The criteria for an effective date of September 22, 2008, but no earlier, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§  3.155, 3.400, 4.16 (2016).

6.  The criteria for an effective date of September 22, 2008, but no earlier, for entitlement to basic eligibility for DEA have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by letters dated in October 2008 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements and VA treatment records have been associated with the evidence of record.  The Veteran has submitted copies of private treatment records from Watson Clinic and Lakeland Regional Medical Center, and indicated in a June 2014 statement that he has submitted all the information he has regarding his private treatment.

VA examinations were conducted in October 2008, January 2009, April 2013, and October 2013.  In the January 2016 Court-adopted JMR, the Court found the Board had erred by relying upon multiple inadequate VA examinations because the October 2008, January 2009, and April 2013 examinations were not in accordance with the requirements laid out in Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

In December 2016, the Veteran was afforded a new VA knee examination.  The December 2016 VA examiner stated that weight-bearing range of motion was not performed secondary to the Veteran's comfort and his deferral of the movements.  The examiner further stated that it appeared the Veteran did not put forth his best effort during the examination, and that the Veteran's subjective complaints, objective findings, radiographic findings, and treating medical provider notes were not consistent.  Therefore, the December 2016 VA examiner opined the examination report was not reliable for rating purposes.

The Board has considered the inadequacies in the October 2008, January 2009, and April 2013 VA examination reports noted in the January 2016 Court-adopted JMR.  The Board has also considered the Court's holding in Correia v. McDonald that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of motion of the opposite joint.  28 Vet. App. 158, 169-70 (2016); see also 38 C.F.R. § 4.59.  When applicable, the Board has considered evidence that addresses the Correia considerations.  However, the Board finds that a remand for a new VA examination of the Veteran's left knee would be futile, as the evidence of record indicates the Veteran's overall medical condition would preclude him from performing complete range of motion testing of his left knee.  See, e.g., January 2017 Veteran affidavit; October 2013 VA examination report (Veteran experienced severe pain and was tremulous and weak, further testing would have likely been unsafe to pursue).  Therefore, the Board finds another remand would only cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Further, the Veteran's representative has requested that given the Veteran's advanced age, the Board make a determination based upon the evidence of record.  See April 2017 representative statement; June 2016 representative statement (Veteran waives his right to further development and asks the Board to issue a decision on the evidence of record).

Accordingly, given the March 2013, September 2013, November 2013, and June 2014 letters to the Veteran, the Veteran's October 2013 and June 2014 statements and submissions of private treatment records, the association of the Veteran's full VA treatment records with the evidentiary record, the October 2013 and December 2016 VA examinations and reports, and the readjudication of the Veteran's claims in May 2017, the Board finds there has been substantial compliance with its February 2013, August 2013, and August 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Ratings for Left Knee Disabilities 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

A. Prior to March 4, 2010

1. Rating Principles

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Limitation of flexion of the knee to 60 percent warrants a zero or noncompensable rating; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating; limitation of extension to 10 degrees warrants a 10 percent rating; limitation of extension to 15 degrees warrants a 20 percent rating; limitation of extension to 20 degrees warrants a 30 percent rating; limitation of extension to 30 degrees warrants a 40 percent rating; and limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other knee impairment consisting of recurrent subluxation or lateral instability is rated under Diagnostic Code 5257.  A 10 percent rating is warranted for knee impairment of recurrent subluxation or lateral instability that is slight.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

2. Factual Background

On September 22, 2008, VA received the Veteran's claim seeking increased disability ratings for his service-connected left knee disabilities.

An October 2008 VA geriatric medicine outpatient note included the Veteran's complaints of left knee pain rated as a 9 on a scale of 1 to 10 in severity.  The Veteran stated he was unable to tolerate the pain anymore.  Upon examination the Veteran's range of motion was restricted with pain, and there was point tenderness in the joint space.  The physician noted an August 2008 x-ray showed osteoarthritis and an osteochondral body.  

In October 2008, the Veteran was afforded a VA joints examination.  The Veteran reported his pain was worse, and that he was unable to extend the knee to full capacity.  The Veteran reported intermittent but frequent use of a brace, a cane, and a walker.  The Veteran reported he was only able to stand for 15 to 30 minutes, and was unable to walk more than a few yards.  The examiner reported that the Veteran's left knee symptoms include deformity, giving way, instability, pain, stiffness, and weakness, but no episodes of dislocation or subluxation, or locking.  The Veteran reported severe flare-ups of his left knee every 2-to-3 weeks, and the examiner stated the limitation of motion or other functional impairment during the flare-ups was 50 percent, with a duration of 1-to-2 days.  Upon examination, the Veteran's gait was noted to be antalgic with poor propulsion.  No ankylosis was found.  Left knee flexion in active motion, passive motion, and against strong resistance was reported as zero to 100 degrees, with pain beginning at 80 degrees during all three tests.  The examiner reported the Veteran had no additional loss of motion upon repetitive use testing.  The examiner stated the Veteran's left knee condition included crepitus, tenderness, painful movement, and guarding of movement.  The examiner reported no instability, patellar abnormality, or meniscus abnormality.  The October 2008 VA examiner noted the x-rays from August 2008, and diagnosed moderate arthritis with spurs of the left knee.

In November 2008, the Veteran reported at a VA orthopedic surgery consultation limited range of motion and ambulation due to knee pain, as well as difficulty with activities of daily living.  At that time the Veteran was reported to ambulate without aids.  The Veteran reported the pain was present at all times, and worse with any activity.  Upon examination, the left knee range of motion was measured as 10 to 70 degrees.  Small effusion and crepitus with motion were noted, but the knee was stable to stress.  

During a January 2009 VA bones examination, the Veteran reported pain in his left leg, but stated his left ankle was alright.  The Veteran reported he was no longer able to stand or walk more than 10 minutes due to increased left leg and knee pain.  The Veteran's use of a cane as an assistive device was noted, and that the Veteran had started to use a wheelchair for long distance mobility due to increased pain in the left leg.  An antalgic gait was noted, and the examiner reported the Veteran was able to stand for 15 to 30 minutes, but unable to walk more than a few yards.  X-rays from January 2009 revealed degenerative changes about the knee.

A January 2009 VA joints examination reported the Veteran's left knee symptoms included pain, stiffness, weakness, and decreased speed of joint motion, but not deformity, giving way, instability, or incoordination.  The examiner stated there was no dislocation, subluxation, or locking.  The examiner reported the Veteran's left knee condition affected the motion of the joint, but no flare-ups were reported.  The Veteran reported always using one cane and a wheelchair.  Upon examination, an antalgic gait was noted, and the Veteran's left knee exhibited crepitus, tenderness, pain at rest, and guarding of movement.  Crepitation and clicks or snaps were noted, but no grinding or instability.  There was no ankylosis, and flexion of the left knee was measured as zero to 35 degrees, with pain beginning at 15 degrees.  Extension of the left knee was measured as full, with pain beginning at -5 degrees.  Objective evidence of pain was noted following repetitive motion, but with no additional limitation of motion noted after three repetitions.  

During a May 2009 VA geriatric medicine outpatient visit, the Veteran reported one fall after tripping in his garage.  The physician prescribed Tylenol 3 for the Veteran's left knee pain, and recommended power mobility for the Veteran's degenerative joint disease due to his left knee, left hip, and back pain.  See also June 2009 VA physical medicine rehabilitation consultation.

A March 2010 treatment record from Lakeland Regional Medical Center noted the Veteran's report of chronic, progressive left knee pain due to severe osteoarthritis.  The Veteran reported that despite conservative treatment, he continued to have pain which interfered with his ability to walk, do his daily activities, and get around the community.  Upon examination, a varus deformity of the left knee was noted, with medial joint line tenderness, patellofemoral crepitus, slight lateral joint line tenderness, and a 2+ valgus laxity.  Range of motion was measured as zero to 95 degrees.  X-rays of the left knee demonstrated a complete loss of the medial compartment space, bone-on-bone.  Osteoarthritis of the left knee, medial compartment was diagnosed, and the plan was a left unicondylar knee replacement scheduled for March 4, 2010.  The Veteran's knee surgery will be discussed in more detail below.

In April 2016, Dr. W.B.L., a certified orthopedic surgeon, completed a letter opinion based upon his review of the evidence of record and a telephone interview with the Veteran.  Dr. W.B.L. opined that the Veteran's left knee joint flexion contracture and loss of functional extension were greater than a 10 percent disability rating since 2008.  Dr. W.B.L. opined that the Veteran's left knee current loss of extension is currently more likely than not consistent with a loss of 20 degrees, and that this level of severity dates back to at least 2008.  Dr. W.B.L. explained that his opinion was based upon his experience in the assessment of functional impairment due to loss of motion of the knee joint in similar circumstances, in conjunction with his explicit questioning of the Veteran as to the position of his left foot compared to his right when attempting to maintain knee extension.  Dr. W.B.L. noted the Veteran's reports that he cannot bend his left knee to put on his shoes or socks, that his left foot does not reach the floor when he is sitting in an average chair, and that if he tries to extend the left knee there is a significant difference in the elevation of his left foot when compared with his right foot, estimated to be several inches.  Dr. W.B.L. also noted a finding upon a February 2005 VA examination that the Veteran displayed a decrease in his range of motion of 25 degrees during ambulation due to pain.  Dr. W.B.L. opined that based upon the dysfunction documented in the Veteran's claims file, it was as likely as not the left knee had a further loss of extension during gait.

Dr. W.B.L. also opined that the Veteran's traumatic arthritis of the left knee had significantly progressed since 2008.  Dr. W.B.L. noted that radiographic reports in April 2000 and March 2013 indicated the left knee degenerative joint disease involves both the medial and patellofemoral compartments.  Dr. W.B.L. also stated the November 2008 VA examiner [sic] documented post-traumatic arthritis of the left knee which significantly affected the Veteran's occupational activities with decreased mobility and pain.  Dr. W.B.L. stated that April 2013 and October 2013 VA examinations indicated significant worsening of left knee symptoms, and that pain and restriction of mobility and ambulation had become major impairments for the Veteran.
3. 
Analysis

First, the Veteran's service-connected traumatic arthritis of the left knee is currently rated as 10 percent disabling under Diagnostic Code 5260.  The Board will afford the Veteran the benefit of the reasonable doubt, and finds the traumatic arthritis of the left knee was manifested by pain and limitation of function which more nearly approximated a limitation of flexion to 30 degrees prior to March 4, 2010.

The medical evidence of record during this period of time showed multiple measurements of left knee flexion greater than 60 degrees, even with pain.  However, during the January 2009 joints examination flexion of the left knee was measured as zero to 35 degrees, with pain beginning at 15 degrees.  

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  Here, the Veteran reported to the October 2008 VA examiner that he experienced severe flare-ups every 2-to-3 weeks, and the examiner opined that during these flare-ups the Veteran's limitation of motion or other functional impairment was 50 percent.  The Veteran has also consistently reported during this time period that his service-connected left knee condition significantly reduced his ability to walk and stand due to severe pain.  During this period the Veteran's treating VA physicians prescribed a stronger pain medication and approved a motorized scooter, due at least in part to the pain and functional effects caused by the Veteran's traumatic arthritis of the left knee.

Accordingly, the Board will afford the Veteran the benefit of reasonable doubt, and finds that prior to March 4, 2010 the Veteran's traumatic arthritis of the left knee was manifested by functional loss that more nearly approximated a limitation of flexion to 30 degrees.  Therefore, the Board finds a 20 percent disability rating, but no higher, is warranted under Diagnostic Code 5260 prior to March 4, 2010.

Next, the Board will afford the Veteran the benefit of reasonable doubt, and also finds that the Veteran's service-connected left knee disabilities were manifested by slight instability prior to March 4, 2010.  Although instability was not noted upon VA examination prior to March 2010, the instability was listed as a symptom of the left knee disability by the October 2008 VA examiner.  The Veteran is competent to report his left knee symptoms, and the Board finds the Veteran's reports credible as he has consistently reported that he has experienced left knee instability and giving way.  Finally, left knee instability was noted upon examination at Lakeland Regional Medical Center in March 2010.  Accordingly, the Board will afford the Veteran the benefit of reasonable doubt, and finds the criteria for a separate 10 percent disability rating under Diagnostic Code 5257 have been met prior to March 4, 2010.

Regarding the limitation of extension of the Veteran's left knee, the Board finds that the preponderance of the competent and credible evidence of record indicates the Veteran's extension of the left knee was limited to no more than 10 degrees prior to March 4, 2010.  The Veteran reported to the October 2008 VA examiner he was unable to fully extend his knee.  However, prior to March 4, 2010, measurements of the Veteran's extension of the left knee have indicated a limitation to 10 degrees at most.  Dr. W.B.L. opined that the Veteran's loss of extension has been consistent with a loss of 20 degrees back to 2008, and the Board notes Dr. W.B.L. is an orthopedic surgeon with extensive experience.  However, his opinion was rendered six years after the Veteran's knee replacement surgery, and was based on a telephone interview of the Veteran with estimations regarding the Veteran's left knee functioning at that time.  The Board affords more probative value to the contemporaneous medical records and VA examination reports dated prior to March 4, 2010, which included in-person examinations of the Veteran with measurements and observations of the Veteran's left knee functioning and impairments at that time.  Accordingly, the Board finds the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5261 prior to March 4, 2010 have not been met.

Finally, the Board finds that the medical evidence of record does not show ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum of the left knee prior to March 4, 2010.  Accordingly, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application.  38 C.F.R. § 4.71a.

B. From March 4, 2010

Under Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

By its very terms, Diagnostic Code 5055 applies to prosthesis of the knee, and on its face does not differentiate between total and partial knee replacements.  In Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014), the Court held that the plain language of Diagnostic Code 5055 indicated that the regulation applies only to complete knee replacements, and not to partial knee replacements.  The Court cited to the definition in Dorland's Medical Dictionary of "knee joint" as a compound joint that includes all three compartments of the knee.  Id. at 558.  The Court also compared Diagnostic Code 5055 with Code 5054 (hip replacement), which contains disjunctive regulatory language, finding that the Secretary knew how to provide benefits for a prosthesis replacing part of a joint, as opposed to the entire joint, when he intended to do so.  Id.   

Effective July 16, 2015, the Secretary published a final rule in the Federal Register that interprets/clarifies VA's interpretation of Codes 5051 through 5056 that a 100 percent evaluation will be in place for a period of one year when the total joint, rather than the partial joint, has been replaced by a prosthetic implant.  See 80 Federal Register 42040 (July 16, 2015); see also 38 C.F.R. § 4.71a, Note following Diagnostic Codes 5051 through 5056 (2016) ("The term 'prosthetic replacement' in diagnostic codes 5051 through 5056 means a total replacement of the named joint.").
However, in May 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the provisions of Code 5055 were applicable to partial knee replacements.  Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016).  The Federal Circuit declined to give deference to the VA's interpretation of Diagnostic Code 5055, noting the agency found the need to clarify the language of the regulation during the pendency of the appeal, and held the interpretation of Diagnostic Code 5055 as applicable to partial knee replacements was permitted under the text of the regulation. 

Here, treatment and operative notes from Lakeland Regional Medical Center indicate that on March 4, 2010 the Veteran underwent a unicondylar knee replacement of the medial compartment of the left knee.  A March 2010 x-ray report confirmed the medial compartment of the left knee showed a joint replacement, with hardware in adequate position.  See also October 2013 VA x-ray report.  

Given the precedential decision by the Federal Circuit in Hudgens, and the fact the Veteran's appeal was pending prior to the clarification of Diagnostic Code 5055 in July 2015, the Board has determined that the Veteran is entitled to a 100 percent disability rating for partial left knee replacement under Diagnostic Code 5055 beginning March 4, 2010.  

Further, the Board finds that effective March 5, 2011, the day after the expiration of the 100 percent disability rating under Diagnostic Code 5055, the evidence of record indicates the Veteran's residuals of his partial left knee replacement more nearly approximate chronic severe painful motion and weakness in the left leg.  

A May 2012 VA primary care note indicated the Veteran's pain medication was increased from Tylenol 3 to oxycodone due to his degenerative joint disease in his left knee, low back pain, and right hip pain.  The Veteran's VA treatment records indicate he has continued to be prescribed oxycodone throughout the remainder of the appeal period.

In November 2012, the Veteran testified before the Board that he could only put very little weight on his left leg because of his knee, and that he had to use a cane or walker in order to walk.  The Veteran testified the left knee would give way or give out a lot, and he had to keep the left leg straight.  The Veteran also testified that he cannot walk or stand on the left leg long without it hurting terribly, and it hurt to walk 100 yards.  

During a March 2013 VA mental disorders examination, the Veteran reported the pain in his legs rated an 8 or 9 out of 10 in severity, and he could not stand for any length of time and could not walk very far.

The Veteran reported to the April 2013 VA examiner that he experienced a dull, constant pain and numbness, provoked by standing or walking, and that day the pain was rated a 9 out of 10 in severity.  The VA examiner reported the Veteran's functional loss and impairment in his left knee included less movement than normal, pain on movement, disturbance of locomotion, guarding of the knee in flexion, some palpable muscle spasms, and interference with sitting, standing, and weight-bearing.  The Veteran's muscle strength was reported as active movement against gravity in left knee flexion, and active movement against some resistance in extension.  The Veteran reported regular use of his wheelchair and cane for ambulation.

In an April 2013 statement, the Veteran reported feeling the April 2013 VA examiner was extra hard on his left leg during the examination, and he had gripped the arm of his chair in pain.  The Veteran also reported that it is very hard for him to walk any distance or stand any length of time.  See also October 2013 Veteran statement (on a Watson Clinic treatment note).

During the October 2013 VA examination, the Veteran reported a worsening, continual pain in his left lower leg and knee, worsened with movement.  The Veteran reported his average daily pain as 5 out of 10, increased to close to 10 out of 10 if he missed his pain medication.  The Veteran's left knee pain was aggravated by standing, walking, and exposure to cold drafts or weather.  The Veteran reported his left knee would give out if he tried to walk more than about 10 yards.  The October 2013 VA examiner reported that repetitive use testing and stability testing could not be performed because the Veteran was experiencing severe pain and was tremulous and weak, and further testing would likely have been unsafe to pursue.  The Veteran reported constant use of a wheelchair and regular use of a cane because of his back and knee pain upon standing and walking.  The examiner noted the Veteran was in a wheelchair and could only walk short distances with assistance, and his gait was hesitant, slow, and antalgic.  The October 2013 VA examiner reported the functional loss and impairment of the Veteran's left knee as less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

In a June 2014 statement, the Veteran reported his left knee pain was now always an 8 out of 10 when he would try to get up or walk.

The April 2016 letter opinion from Dr. W.B.L. indicated that the Veteran reported he cannot bend his left knee to put on shoes or socks, and his left foot does not reach the floor when he is sitting in an average chair.  The Veteran stated if he tries to extend the left knee there is a significant difference in the elevation of the left foot compared with the right, estimated to be several inches.  The Veteran reported left knee pain rated an 8-to-10 out of 10 upon standing for more than 10 minutes or walking from one room to another.  The Veteran stated he always uses a cane, a wheelchair, or a golf cart if he is outside his home.  The Veteran reported he cannot dress himself because of his limited range of motion of his left knee joint.  See also March 2016 Veteran affidavit.  Dr. W.B.L. opined the Veteran's operative medical compartment arthroplasty has failed, and the Veteran has developed symptoms of tri-compartment progressive post-traumatic arthritis, but the Veteran has been told he is not a candidate for further surgical salvage of his left knee.

During the December 2016 VA knee examination, the Veteran reported a constant aching pain in his left knee, rated as a 7 out of 10 in severity, and that it is worse with standing and the Veteran will get "shocks" in his knee when he puts weight on it.  The Veteran reported flare-ups in his knee when walking to do daily activities such as house cleaning, getting the mail, going to the bathroom, all lasting until the end of the day.  The Veteran reported regularly using a wheelchair, occasionally using a knee brace, and regularly using a power scooter.  The VA examiner noted that upon examination there was mild painful passive range of motion, but the Veteran was resisting the motions, and weight-bearing range of motion was not tested because of the Veteran's comfort and deferral.

The Board finds that the totality of the medical evidence and the Veteran's consistent lay statements regarding his chronic, severe left knee pain aggravated by motion, left leg weakness, and the resulting limitations on the Veteran's ability to stand or walk, more nearly approximate chronic residuals of the partial left knee replacement consisting of severe painful motion and weakness affecting the left leg.  Accordingly, the Board finds the criteria have been met for a disability rating of 60 percent under Diagnostic Code 5055 from March 5, 2011.

The Board has also considered whether separate, compensable ratings would be warranted for the Veteran's left knee scar.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)  In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for a left knee scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  No scar has been described as painful and/or unstable and the total area of all related scars is not greater than 39 square cm (6 square inches).  See December 2016 VA examination report; October 2013 VA examination reported; April 2013 VA examination report.  As such, the assignment of a separate, compensable rating for a left knee scar is not warranted.  See also March 2017 rating decision.

C. 
Conclusion

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds a disability rating of 20 percent prior to March 4, 2010 is warranted for the Veteran's traumatic arthritis of the left knee, as well as a separate disability rating of 10 percent prior to March 4, 2010 for instability of the left knee.  The Board finds no provision upon which to assign the Veteran an increased disability rating for his limitation of extension of the left knee prior to March 4, 2010.  However, the Board finds a 100 percent disability rating is warranted effective March 4, 2010 for the Veteran's partial prosthetic replacement of the left knee joint, and a 60 percent disability rating is warranted effective March 5, 2011 for the residuals of the Veteran's partial prosthetic replacement of the left knee.

III. Earlier Effective Dates

A. Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

DEA benefits may be paid to dependents of a veteran who has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

B. Analysis

First, the Board finds that under Rice, the Veteran's TDIU appeal is part and parcel of his appeals for increased disability ratings for his left knee disabilities, as the Veteran contends he has been unable to obtain or maintain substantially gainful employment due to all of his service-connected disabilities.  See August 2016 Board decision; June 2016 attorney statement; March 2016 VA Form 21-8940.

Next, the Board finds that per this decision, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  Per this decision, the Veteran's combined disability rating as of September 22, 2008 was 70 percent, and his musculoskeletal disabilities of the left knee, left hip, and left middle finger combined to one disability rated as 50 percent disabling.  See 38 C.F.R. §§ 4.16(a), 4.25.

Further, the Board finds the totality of the evidence of record indicates the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities throughout the appeal period.  

As discussed by the Board in the August 2016 decision, in the April 2016 letter opinion, Dr. W.B.L. opined that the Veteran was unable to secure and follow a substantially gainful occupation because of his pain and impairments resulting from his service-connected disabilities since 2008.  He stated that his ability to be employed has been severely curtailed due to loss of mobility and pain as a result of his left knee disabilities, and other service-connected orthopedic conditions.  He noted that the impact on his employability was well documented in the record, including in VA examinations that reflect limitations that include an inability to stand or walk more than 10 minutes, use of assistive devises, chronic pain, disrupted sleep, and interference with sitting and weight bearing.  These limitations resulted from his orthopedic service-connected disabilities and preclude any level of physical employment.  Dr. W.B.L. also stated that sedentary employment would also be precluded as the Veteran could not sit for prolonged periods of time.  Further, the chronic pain and sleep disturbance (likely resulting in daytime fatigue) would make it very difficult to concentrate on work tasks and complete the tasks in a timely and acceptable manner.

The Board finds the Veteran's VA treatment records and VA examination reports throughout the appeal period corroborate Dr. W.B.L.'s opinion regarding the functional effects of the Veteran's service-connected disabilities on both physical and sedentary employment.  

Therefore, the Board finds the grant of entitlement to a TDIU is effective September 22, 2008, the date of the Veteran's claim of entitlement to increased disability ratings for his service-connected left knee disabilities, as it was factually ascertainable that the Veteran was entitled to a TDIU due to his service-connected disabilities throughout the appeal period.

Finally, in the September 2016 rating decision, the AOJ granted entitlement to basic eligibility for DEA benefits effective as of June 18, 2016, the effective date of the grant of TDIU.  Because the Board has assigned the earlier effective date of September 22, 2008 for the grant of entitlement to a TDIU, and because the remaining conditions including character of discharge are met, an earlier effective date of September 22, 2008 applies to the Veteran's basic eligibility for DEA benefits as well.

Accordingly, given the totality of the evidence, the Board finds the criteria for an effective date of September 22, 2008, but no earlier, for entitlement to a TDIU and entitlement to basic eligibility for DEA have been met.


ORDER

Entitlement to a disability rating of 20 percent for traumatic arthritis of the left knee prior to March 4, 2010 is granted.

Entitlement to a separate disability rating of 10 percent for instability of the left knee prior to March 4, 2010 is granted.

Entitlement to a disability rating in excess of 10 percent for loss of extension of the left knee prior to March 4, 2010 is denied.

Entitlement to a disability rating of 100 percent for partial prosthetic replacement of the left knee joint from March 4, 2010 to March 4, 2011 is granted.

Entitlement to a disability rating of 60 percent for residuals of partial prosthetic replacement of the left knee joint from March 5, 2011 is granted. 

Entitlement to an effective date of September 22, 2008 for the grant of entitlement to a TDIU is granted.

Entitlement to an effective date of September 22, 2008 for the grant of entitlement to basic eligibility for DEA is granted.


REMAND

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Here, the medical evidence currently of record indicates that as of the April 2016 phone interview with Dr. W.B.L. and the December 2016 VA knee examination, the Veteran reported his wife had to help him dress.  However, a June 2016 VA primary care nursing note indicates the Veteran was determined to be high functioning or independent in his activities of daily life, to include his report that he could dress himself, though he may have help tying his shoes.

In a January 2017 affidavit, the Veteran contends he requires constant aid in his daily life, and that if not for his wife he would need to pay someone to assist him with every aspect of his daily functioning.  The Veteran contends he has been issued a motorized wheelchair because he can no longer walk due to the severity of his back, hip, and left leg/knee conditions.  He further contends his wife has to dress him and bathe his feet and legs because he can no longer bend over.  He also contends his wife has to follow him to be sure he does not fall or need assistance, she has to watch when he goes to the bathroom, cooks all his food, and goes to the store.  He also states his wife has to remind him about once a day to take his medications, and that he cannot do any household chores.

Accordingly, on remand the AOJ should undertake appropriate development to obtain any outstanding VA or private treatment records regarding the Veteran's service-connected disabilities.  See January 2017 VA primary care note (identifying private medical providers).  Then, the AOJ should afford the Veteran a VA examination to address whether he is need of aid and attendance or is housebound as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private treatment related to his service-connected disabilities.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. C. at the Watson Clinic, and orthopedist Dr. V.  When contacting the Veteran to obtain any necessary releases, the AOJ should provide the full names of Dr. C. and Dr. V. as identified in the January 2017 VA primary care note to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records dated from June 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine whether the Veteran's service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person. 

If possible, the examiner is asked to distinguish those symptoms caused by his service-connected disabilities from those caused by any non-service connected disabilities.  

The complete rationale for all opinions should be set forth.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


